United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 20, 2017          Decided December 29, 2017

                        No. 16-7129

             HOUSHANG H. MOMENIAN, ET AL.,
                     APPELLANTS

                              v.

                  MICHAEL M. DAVIDSON,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:15-cv-00828)


     Christopher G. Hoge argued the cause and filed the briefs
for appellants.

     James N. Markels argued the cause for appellee. With him
on the brief was Timothy R. Dingilian.

    Before: PILLARD and WILKINS, Circuit Judges, and
SILBERMAN, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge WILKINS.

     WILKINS, Circuit Judge: This legal-malpractice action
arises from Defendant Michael M. Davidson’s representation
of Houshang and Vida Momenian (the “Momenians”) in a
                                2
lawsuit filed in D.C. Superior Court on August 18, 2009 (the
“2009 Litigation”). The Momenians settled the 2009 Litigation
on October 12, 2010, but allege Defendant failed to explain that
the settlement meant all of their claims were fully and finally
dismissed. On May 6, 2015, the Momenians (collectively with
the Houshang Momenian Revocable Trust, “Plaintiffs”) sued
Defendant for, inter alia, his allegedly negligent settlement
advice. Defendant moved to dismiss pursuant to the three-year
statute of limitations, arguing that if Plaintiffs had exercised
reasonable diligence investigating their claims, they would
have been on notice of the cause of action at some point prior
to May 6, 2012. Defendant also moved to dismiss for failure
to state a claim on the merits.

     The District Court twice dismissed the complaint as
untimely: first with leave to amend, and second with prejudice,
concluding that Plaintiffs’ amended complaint failed to allege
facts sufficient to overcome the timeliness bar.

     The District Court engaged in a thorough and careful
analysis of the timeliness issue. However, taking the
allegations of the complaint as true and drawing all reasonable
inferences in Plaintiffs’ favor, we do not agree that Plaintiffs’
claims are conclusively time barred at the pleading stage.
Under the circumstances of this case, including the parties’
attorney-client relationship, Plaintiffs’ efforts to check in with
Defendant about the 2009 Litigation every three months
following the 2010 settlement plausibly fulfilled their duty to
investigate their affairs with reasonable diligence. It is
therefore plausible that Plaintiffs’ claims did not accrue prior
to May 6, 2012. Accordingly, we reverse and remand for
proceedings consistent with this opinion.
                                3
                                I.

   The following facts are taken from the operative complaint
and assumed true for the purpose of reviewing Defendant’s
motion to dismiss. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007).

    The 2009 Litigation resulted from a series of real-estate
transactions in Washington, D.C. In 1990, the Momenians
purchased three properties from Paul and Amelia Interdonato
(the “Interdonatos”) with a $265,000 promissory note (the
“Note”) secured by the properties’ deeds of trust. In January
1998, Paul Interdonato wrote a letter to Houshang confirming
the Note’s remaining balance of $181,167.24.

    Over the next four years, Plaintiffs attempted several direct
and indirect payments on the Note by transferring real-estate-
related assets to the Interdonatos. Specifically, they allege four
such payments, in the amounts of $10,000, $29,999.46,
$50,000, and an unspecified amount of rent apparently
collected by the Interdonatos from tenants of a property owned
by Plaintiffs.       On January 1, 2002, Plaintiffs and the
Interdonatos entered into a Note Modification Agreement
stating Plaintiffs’ “total outstanding indebtedness to the
Interdonatos” was $141,898.47 and that Plaintiffs would pay
that balance at a rate of $1,300 per month. These payments
continued until November 2012, amounting to $197,600.

    Defendant filed the 2009 Litigation on the Momenians’
behalf in August 2009.          That complaint alleged the
Interdonatos did not properly credit the four payments
Plaintiffs claimed to have made on the Note. During discovery,
Houshang repeatedly asked Defendant to hire an accountant or
have one appointed by the court to “do an analysis and
computation of the amounts which should have been credited
                               4
to Plaintiffs’ Note.” J.A. 90. No such accountant was ever
hired or appointed during the 2009 Litigation.

    On Defendant’s advice, the Momenians settled the 2009
Litigation on October 12, 2010, by executing a praecipe stating
“the Clerk of [] Court will dismiss with prejudice this action.”
J.A. 90. Pursuant to the settlement, the Interdonatos agreed to
credit $15,000 to the Note balance immediately. At the time
he signed the praecipe, Houshang believed the settlement
involved only one of the four claimed credits because,
Plaintiffs allege, Defendant did not adequately explain that
dismissal of the action “with prejudice” meant all claims were
fully and finally dismissed. Houshang believed “other aspects
of his claim, having to do with other amounts which he claimed
should have been credited to Plaintiffs’ Note, would be referred
to the Court and/or a Court-appointed accountant.” Id.

    Plaintiffs allege Defendant continued to represent them in
the 2009 Litigation after the October 2010 settlement. In
support they offer an invoice from Defendant for a period
ending May 15, 2011, which states:

       Promissory note issues
               December – Preparation of ltr. to atty.
       Interdonato enclosing promissory note schedule
       print-out by accountant (12/3/10)
               January to April – left telephonic
       message for atty. Interdonato; conference
       w/HM to discuss promissory note, review of
       document prepared by HM; telephonic
       conferences w/ accountant, forwarding
       documents to accountant; review of preliminary
       revised print-out & telephonic conference
       w/HM re same
               NO CHARGE
                               5

J.A. 91. Additionally, “[d]uring 2011 and early 2012,”
Houshang allegedly called Defendant approximately every
three months to discuss the 2009 Litigation and another matter.
Id. During these conversations, Houshang asked “when he
would have an opportunity to go before a judge,” and
“Defendant responded generally that he was working on it.” Id.

     On May 7, 2012, the Interdonatos issued a Notice of
Foreclosure against the Trust (to which the Momenians had
“[a]t some time prior to May 7, 2012” conveyed real estate
purchased with the Note) claiming a balance of $238,383.44.
J.A. 90-91. By June 14, 2012, Plaintiffs hired new counsel to
represent them against the Interdonatos. Their new attorney
filed a motion that day to stop the foreclosure and to challenge
the amounts the Interdonatos claimed were due. On November
2, 2012, Plaintiffs settled the foreclosure litigation by paying
$85,000 for full satisfaction of the Note. On January 31, 2013,
Houshang recorded a conversation with Defendant that
Plaintiffs argue confirms both that Defendant did not explain
that all claims were fully dismissed by the 2010 settlement, and
that Defendant told Houshang his claims could continue to be
litigated after the 2010 settlement. J.A. 91-92.

    Until November 2012, the Momenians continued to make
monthly payments of $1,300 pursuant to the Note Modification
Agreement, totaling $197,600. By May 2012, Plaintiffs
believed the Note was paid off and that, “if anything, they had
overpaid.” J.A. 90.

    Plaintiffs filed this action in D.C. Superior Court on May
6, 2015, alleging legal malpractice and breach of fiduciary duty
arising from Defendant’s advice to settle the 2009 Litigation,
his failure to hire an accountant during the 2009 Litigation, and
                                        6
his alleged failure to explain that the October 2010 praecipe
would result in full and final release of all Plaintiffs’ claims.

    Defendant removed to federal court and moved to dismiss
under Rule 12(b)(6). Defendant argued the action was
untimely because the plain text of the praecipe dismissing the
2009 Litigation “with prejudice” gave Plaintiffs notice of any
claims arising from dismissal of the entire action, and because
Plaintiffs knew of Defendant’s failure to hire an accountant
before October 12, 2010. J.A. 64. Defendant further argued
Plaintiffs had not pled proximate cause because the 2009
Litigation had no merit and, therefore, the 2010 settlement
could not have caused Plaintiffs harm. J.A. 65-66.

     Plaintiffs argued that the limitations period did not
commence until May 7, 2012, when they received the
foreclosure notice.1 J.A. 60. Alternatively, Plaintiffs argued
that determining when one reasonably learns of injury caused
by a fiduciary’s wrongdoing is a “question of fact that cannot
be resolved by summary judgment,” and that Defendant’s
failure to explain “that a dismissal with prejudice meant that
there would be no further litigation” lulled Plaintiffs “into a
false sense of security.” J.A. 59, 60. Plaintiffs also argued that
their 2009 Litigation claims were meritorious, and that
Defendant is estopped from claiming otherwise because he
filed the lawsuit himself. J.A. 56-57.

    The District Court granted Defendant’s motion to dismiss
the complaint as time barred but granted Plaintiffs leave to
amend. The court rejected Defendant’s argument that the
praecipe’s plain language of “dismissal with prejudice” put
Plaintiffs on actual notice of their claims because, as a
layperson, Houshang was entitled to a “reasonable period of
1
    Plaintiffs’ position would render this action timely by one day.
                               7
time” after the alleged malpractice to discover his claims.
Momenian v. Davidson, No. 15-cv-828, 2016 WL 259641, at
*5 (D.D.C. Jan. 21, 2016) (quotation marks omitted).
However, the District Court concluded this “reasonable period”
elapsed before the May 6, 2012 critical date. The complaint
stated that by May 2012 Plaintiffs already thought they
overpaid the Note; therefore, the court concluded, they were
aware of their injury before the May 7, 2012 foreclosure notice.
The District Court further concluded that exercise of
reasonable diligence during the eighteen months between the
alleged malpractice on October 12, 2010 and May 6, 2012 –
such as checking public court records, consulting with
Defendant, or consulting with a different lawyer – would have
put Plaintiffs on notice of Defendant’s wrongdoing and its
causation of injury “well before” May 6, 2012. Id. In addition,
Defendant’s failure to hire an accountant was admittedly
known to Plaintiffs before the October 12, 2010 settlement.

     Plaintiffs filed an amended complaint on February 10,
2016, adding an argument that the limitations period was tolled
by Defendant allegedly continuing to represent them in
litigation against the Interdonatos after the October 12, 2010
settlement. New factual allegations included the May 2011
billing statement, Houshang’s trimonthly phone conversations
with Defendant beginning in 2011 and ending in early 2012 in
which Houshang allegedly asked “when he would have an
opportunity to go before a judge,” and the transcript of the 2013
conversation between Houshang and Defendant in which they
discussed the 2009 Litigation. Id. Defendant renewed his
motion to dismiss on the same grounds as his first motion,
including the statute of limitations.

    The District Court again dismissed the complaint as
untimely, this time with prejudice. Momenian v. Davidson,
209 F. Supp. 3d 288 (D.D.C. 2016). The court found
                                 8
Houshang’s phone conversations with Defendant insufficient
to constitute reasonable diligence, concluding that a
“reasonable” plaintiff would have done more in the face of no
action over eighteen months, and that further investigation
would have revealed Defendant’s alleged malpractice and its
relationship to Plaintiffs’ injury. In any event, the court
reasoned, the amended complaint stated that the calls ended in
“early 2012,” which preceded the May 6, 2012 critical date. Id.
at 298-99.

     Plaintiffs filed a notice of appeal on October 27, 2016. The
parties renewed the arguments raised below regarding accrual
of Plaintiffs’ claims and tolling of the statute of limitations, and
they again briefed Defendant’s alternative argument for
dismissal, not reached by the District Court, that Plaintiffs
failed to state a claim for legal malpractice on the merits.

                                II.

    This Court reviews de novo the dismissal of a complaint for
failure to state a claim, accepting a plaintiff’s factual
allegations as true and drawing all reasonable inferences in a
plaintiff’s favor. Vila v. Inter-Am. Inv., Corp., 570 F.3d 274,
278 (2009). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).

    A complaint will be dismissed under Rule 12(b)(6) as
“conclusively time-barred” if “a trial court ‘determines that the
allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.’” Firestone v.
Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (quoting
Jarrell v. U.S. Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.
1985)); see also Jones v. Rogers Mem’l Hosp., 442 F.2d 773,
775 (D.C. Cir. 1971) (“The [statute-of-limitations] defense
                                 9
may be raised by a motion to dismiss under Rule 12(b)(6).”).
Yet “courts should hesitate to dismiss a complaint on statute of
limitations grounds based solely on the face of the complaint”
because “statute of limitations issues often depend on contested
questions of fact.” Firestone, 76 F.3d at 1209; see also Jones,
442 F.2d at 775 (“[T]he complaint cannot be dismissed [as
conclusively time barred] unless it appears beyond doubt that
the plaintiff can prove no state of facts in support of his claim
that would entitle him to relief.”).

     The limitations period for Plaintiffs’ claims is three years
from the date they accrued. D.C. Code § 12-301(8) (2009);
Duggan v. Keto, 554 A.2d 1126, 1143-44 (D.C. 1989)
(applying the three-year limitations period to legal-malpractice
and fiduciary-duty claims). Legal-malpractice claims in the
District of Columbia generally accrue the moment a plaintiff
suffers injury. Byers v. Burleson, 713 F.2d 856, 859-60 (D.C.
Cir. 1983).

     Where an injury is by its nature not readily apparent, D.C.
courts apply a more forgiving “discovery rule” under which a
claim accrues only if a plaintiff has actual or inquiry notice of
a cause of action, regardless of when the injury occurred.
Diamond v. Davis, 680 A.2d 364, 372 (D.C. 1996); Bussineau
v. President & Dirs. of Georgetown Coll., 518 A.2d 423, 425
(D.C. 1986); see also Doe v. Medlantic Health Care Grp., Inc.,
814 A.2d 939, 945 (D.C. 2003) (“[A] cause of action accrues .
. . when the plaintiff is deemed to be on inquiry notice, ‘because
if she had met her duty to act reasonably under the
circumstances in investigating matters affecting her affairs,
such an investigation, if conducted, would have led to actual
notice.’” (quoting Diamond, 680 A.2d at 372)). Under the
discovery rule, “a cause of action accrues when a plaintiff knew
or should have known through the exercise of reasonable
diligence of: (1) the existence of the injury, (2) its cause in fact,
                                10
and (3) some evidence of wrongdoing.” Jung v. Mundy, Holt
& Mance, P.C., 372 F.3d 429, 433 (D.C. Cir. 2004) (quotation
marks omitted).

    “Inquiry notice extends to ‘that [knowledge] which a
plaintiff would have possessed after due investigation’” as
measured by an objective standard of reasonable diligence
under the circumstances. BDO Seidman, LLP v. Morgan,
Lewis & Bockius LLP, 89 A.3d 492, 500 (D.C. 2014) (quoting
Diamond, 680 A.2d at 372); Doe, 814 A.2d at 958 (“[T]he
standards by which the discovery rule is applied are
objective.”). “The critical question . . . is whether the plaintiff
exercised reasonable diligence under the circumstances in
acting or failing to act on whatever information was available
to him.” Ray v. Queen, 747 A.2d 1137, 1141-42 (D.C. 2000).
The analysis focuses “on the plaintiff’s diligence in discovering
the cause of action, rather than the defendant’s misconduct . . .
given the purpose of statutes of limitation to protect defendants
from stale claims.” BDO Seidman, 89 A.3d at 501 (quotation
marks and alteration omitted). A plaintiff’s duty to investigate
with reasonable diligence complements the discovery rule’s
permissiveness toward malpractice claims, protecting the
values of fairness to defendants, preservation of evidence, and
judicial efficiency that underlie statutes of limitation. See
Diamond, 680 A.2d at 378-79 (“The passage of time makes it
just as difficult for the defendant to prove the plaintiff’s
knowledge and lack of diligence in bringing a claim as it does
to disprove meritless allegations. We do not think it
appropriate to protect those careless of their rights at the
expense of the right of the party accused to defend herself.”).

    The discovery rule’s objective reasonable-diligence
standard applies regardless of whether a plaintiff and defendant
are in a fiduciary relationship, id. at 376, and an attorney-client
relationship does not preclude the accrual of a malpractice
                               11
claim under the discovery rule, e.g., BDO Seidman, 89 A.3d at
501. See also Ray, 747 A.2d at 1141 (“Inquiry notice is the
applicable standard even . . . in a legal malpractice case.”).

    However, the existence and nature of a fiduciary
relationship are important aspects of the relevant circumstances
a court assesses to determine whether a plaintiff exercised
reasonable diligence investigating claims against her fiduciary.
BDO Seidman, 89 A.3d at 500 (“The analysis is highly fact-
bound and requires an evaluation of all of the circumstances,
including the conduct and misrepresentations of the defendant,
the reasonableness of plaintiff’s reliance on the defendant, and
the existence of a fiduciary relationship between the parties.”
(quotation marks omitted)). A fiduciary relationship between
a plaintiff and defendant may “reduce the significance of[] any
lack of diligence on [a plaintiff’s] part,” and courts have given
heightened protection to a client’s reliance upon her lawyer’s
advice and representations when evaluating a plaintiff’s
reasonable diligence investigating malpractice claims. See
Drake v. McNair, 993 A.2d 607, 620 (D.C. 2010); Ray, 747
A.2d at 1142 (collecting cases).

                              III.

     Although diversity of the parties’ citizenship was not
initially briefed, this Court has an independent obligation to
determine our subject matter jurisdiction. Am. Library Ass’n v.
FCC, 401 F.3d 489, 492 (D.C. Cir. 2005). Citizenship is
determined by domicile, which is in turn determined by
“physical presence in a state, and intent to remain there for an
unspecified or indefinite period of time.” Prakash v. Am.
Univ., 727 F.2d 1174, 1180 (D.C. Cir. 1984). Pleading a
party’s “residence alone is insufficient to establish the
citizenship necessary for diversity jurisdiction.” Novak v.
Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir.
                                12
2006) (citing Naartex Consulting Corp. v. Watt, 722 F.2d 779,
792 n.20 (D.C. Cir. 1983)).

     Defendant’s Notice of Removal alleged “complete
diversity of citizenship among the necessary and properly
named parties” and that “Mr. Davidson is not a citizen of
Washington, D.C.,” but alleged only that “Plaintiffs are
residents of the State of Maryland” and that “Mr. Davidson is
an adult resident of the Commonwealth of Virginia.” J.A. 44
(emphasis added). Upon review of the entire record, it did not,
at the time of argument, support a determination of “the
citizenship of each and every party to the action.” Naartex, 722
F.2d at 792 (emphasis added).

     We ordered post-argument supplemental briefing and
directed Defendant to submit amended allegations of
jurisdiction pursuant to 28 U.S.C. § 1653. Defendant’s
amended pleadings allege he lives and intends to remain
indefinitely in Virginia, and that the Momenians live in
Maryland and, to Defendant’s knowledge, have no intention to
move out of Maryland. Plaintiffs’ supplemental brief states
Appellants are citizens of Maryland, and Plaintiffs did not
dispute Defendant’s amended jurisdictional allegations.
Defendant’s amended pleadings do not allege the Trust’s
citizenship; however, the citizenship of a traditional trust is the
citizenship of its trustees, and the operative complaint alleges
the trustee is Houshang. Together with the record, the amended
pleadings are sufficient to determine that the Trust, a traditional
inter vivos trust, is also a Maryland citizen. See Wang by &
through Wong v. New Mighty U.S. Trust, 843 F.3d 487, 494
(D.C. Cir. 2016) (“[T]he citizenship of a traditional trust
depends only on the trustees’ citizenship.”); D.C. ex rel. Am.
Combustion, Inc. v. Transamerica Ins. Co., 797 F.2d 1041,
1044 (D.C. Cir. 1986) (“[T]he whole record . . . may be looked
to, for the purpose of curing a defective averment of
                                     13
citizenship[.]” (quotation marks omitted)). We therefore
conclude we have subject matter jurisdiction over this matter.2

                                     IV.

     Plaintiffs’ malpractice claim is untimely if they knew, or
with reasonable diligence would have known, of the alleged
overpayment of the Note, some evidence of Defendant’s
alleged malpractice, and its causal relationship to their injury
before May 6, 2012. See Jung, 372 F.3d at 433. The question
we face on Defendant’s motion to dismiss is whether it is
plausible that Houshang’s calls to Defendant every three
months for a year and a half constituted reasonable diligence
under the circumstances, where those circumstances included
the parties’ attorney-client relationship and Defendant’s
repeated assurances that he was “working on” the 2009
Litigation.

     We conclude Plaintiffs’ allegations plausibly demonstrate
reasonable diligence under the circumstances here. Assuming
the posture of review on a motion to dismiss, we are not
persuaded that calling one’s lawyer every three months to
check in on a case, and relying on the lawyer’s assurances that
he was “working on it,” is insufficient to fulfill a plaintiff’s
duty to investigate her affairs. See Ray, 747 A.2d at 1142. It
is plausible that a reasonable person would rely on an
attorney’s regular assurances that he was working on a case and

2
 Defendant argues all three plaintiffs lack standing to bring this suit because
the Trust, not the Momenians, paid the $85,000 settlement to the
Interdonatos, and because the Momenians, not the Trust, were Defendant’s
clients. This argument fails. The damages claimed include overpayment of
the Note via the $1,300 monthly payments, which were made by the
Momenians themselves, and “only one plaintiff must have standing.” In re
Navy Chaplaincy, 697 F.3d 1171, 1178 (D.C. Cir. 2012).
                                    14
feel no need to investigate further, at least not after only
eighteen months. Indeed, it is common knowledge that
litigation often lasts for years. See Iqbal, 556 U.S. at 679
(“[O]nly a complaint that states a plausible claim for relief
survives a motion to dismiss. Determining whether a
complaint states a plausible claim for relief . . . requir[es] the
reviewing court to draw on its judicial experience and common
sense.” (citations omitted)).3

     Defendant argues Plaintiffs’ failure to do more than call
every three months was unreasonable given their ready access
to public information, such as court records, that would have
alerted them the 2009 Litigation was closed. But this matter
differs in a material respect from statute-of-limitations cases
where D.C. courts required plaintiffs to check public records:
Here, Plaintiffs relied on reassurances from their lawyer and
fiduciary. See Ray, 747 A.2d at 1142 (“[C]ases from this
jurisdiction, as well as those decided by other courts, ‘have
long taken into account the confidential or fiducial relationship
between the plaintiff and defendant.’” (quoting Diamond, 680
A.2d at 376)); cf. Drake, 993 A.2d at 618-19 (concluding a
plaintiff was on inquiry notice of her fraud claims against non-
fiduciaries due to information available in public records). Not
only does the existence of a fiduciary relationship “reduce the
significance of[] any lack of diligence on [a plaintiff’s] part,”
D.C. courts have long safeguarded a client’s trust in her
attorney when evaluating timeliness defenses. Drake, 993

3
  Defendant argues that even if Houshang’s phone calls and reliance on
Defendant’s assurances delayed the accrual of Plaintiffs’ claims, these calls
ceased in “early 2012,” which precedes May 6, 2012. But Plaintiffs’ claims
did not accrue the moment Houshang ended his final call; rather, they
accrued once it was no longer reasonable for Plaintiffs to rely on
Defendant’s latest statement that he was “working on” their case.
Construing “early 2012” in favor of Plaintiffs, it is plausible Plaintiffs
reasonably relied on Defendant’s assurances for at least several months after
the final phone call and, therefore, beyond May 6, 2012.
15
A.2d at 620; see also, e.g., Ray, 747 A.2d at 1142 (citing with
approval the statement in Willis v. Maverick, 760 S.W.2d 642,
645 (Tex. 1988), that a “client must feel free to rely on his
attorney’s advice. Facts which might ordinarily require
investigation likely may not excite suspicion where a fiduciary
relationship is involved.”). Even if reviewing public records
would have put Plaintiffs on notice of their claims prior to May
6, 2012, we cannot conclude, under these circumstances and on
a motion to dismiss, that “reasonable diligence” required
Plaintiffs to investigate further.

    We emphasize that our decision applies Iqbal’s
plausibility standard, and we note the thoughtfulness and care
with which the District Court analyzed the timeliness of
Plaintiffs’ claims. Despite the District Court’s thoroughness,
however, we cannot agree that Plaintiffs’ claims are
conclusively time barred under the standard of review on a
motion to dismiss.

     Assuming facts pleaded in the complaint to be true, we
conclude it is plausible that Plaintiffs’ malpractice claim did
not accrue prior to May 6, 2012. We therefore need not reach
Plaintiffs’ arguments that the statute of limitations was tolled
by the lulling or continuous-representation doctrines.

     Defendant seeks affirmance on the alternative basis, not
reached below, that Plaintiffs fail to state a claim even if the
action were timely. While “an appellate court can affirm . . .
even if on different grounds than those assigned in the decision
under review,” Danielson v. Burnside-Ott Aviation Training
Ctr., Inc., 941 F.2d 1220, 1230 (D.C. Cir. 1991), we do not do
so here. See Scandinavian Satellite Sys., AS v. Prime TV Ltd.,
291 F.3d 839, 847 (D.C. Cir. 2002) (declining to reach
alternative grounds for dismissal not passed upon below and
remanding for resolution by the district court). The alleged
                                16
structure and terms of the many real-estate transactions
involving the Momenians and Interdonatos are confusing,
somewhat contradictory, and sufficiently unclear that we find
it appropriate for the District Court to consider the alternative
grounds for dismissal in the first instance, since it has various
means at its disposal to get to the bottom of the allegations.
See, e.g., 2 J. Moore et al., MOORE’S FEDERAL PRACTICE
§ 12.34[1][b] (3d ed. 2017) (explaining that a court can sua
sponte order a plaintiff to submit a more definite statement);
Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d
364, 367-68 (11th Cir. 1996) (“Determining precisely what the
plaintiff is contending is a matter best left to the district court
– either by requiring [Plaintiff] to replead his case or by
requiring all parties to state on the record the theories under
which they are proceeding and the facts that support their
theories.”).

                              ***

     For the foregoing reasons, we reverse and remand for
further proceedings consistent with this opinion.